ORDER
PITTMAN, District Judge.
On the 5th and 7th of August, 1969, the parties together with their attorneys of record appeared in Court, evidence was taken and arguments made on objections and suggestions to the plan for desegregation of the Choctaw County schools in pursuance of a mandate from the 5th C.A. of June 26, 1969, 417 F.2d 838, and case taken under advisement.
Upon due consideration of the facts and law, the Court finds as follows:
FINDINGS OF FACT
The 5th C.A. decree dated June 26, 1969, was received by this Court on June 30, 1969, and an order was entered in pursuance of that mandate.
On the same date, June 30, Dr. Gregory A. Anrig’s Office, Office of Education, United States Department of Health, Education and Welfare (hereinafter referred to as HEW) Washington, D. C., was informed by telephone of the 5th C.A. mandate and the role of HEW. On the same date a letter to Dr. Anrig, included and made a part of this decree as Appendix B, and a letter to Mr. J. J. Jordan, Senior Program Specialist, HEW, Atlanta, Georgia, included and made a part of this decree as Appendix C, was informed of HEW’s role.
On July 2, a schedule of weekly conferences was set up between HEW and Choctaw County Board of Education and the Superintendent of Education. A copy of that letter is included and made a part of this decree as Appendix D.
On July 10, the defendants filed a letter with this Court. The letter was treated as a motion and its thrust was to waive the defendant Board’s right to present a plan. It requested HEW to present a plan as soon as possible. At the first scheduled conference on July 11, a modified time schedule of compliance with the 5th Circuit mandate was entered. That order is included and made a part of this decree as Appendix E-l.
Beginning at the first conference the Court urged HEW and Choctaw County defendants to establish communication so an intelligent plan could be presented to the Court. The weekly conferences were held in the Court’s chambers. At the Court’s suggestion, a skeleton plan was submitted by HEW on July 17, which was identical with the plan filed July 24, except for instructions for its implementation, and details on school housing, population, etc.
*806From statements made in chambers during these conferences, it was obvious there was very little communication between HEW and the Choctaw County defendants. It would serve no useful purpose to assess the blame, suffice it to say, communication was practically non-existent except at the conferences. HEW had been working and met the Court’s deadlines. The Choctaw County Board defendants had been working but the detailed information concerning the school system was largely in their possession and not in HEW’s.
As a result of the July 24 conference, communication was finally established between HEW and the Choctaw County defendants and on July 30 HEW was granted leave to amend the plan submitted July 24. The final plan was submitted August 1, 1969.
In open Court it was agreed that the August 1, 1969 plan was submitted after full consultation by HEW with the Choctaw County Board and Superintendent, and was formed from full familiarity of all facts presented by the Board and Superintendent.
All attorneys were notified by telephone and copies were delivered or made available to all attorneys the same day.
On August 4, objections and suggestions to the HEW plan were filed by the Choctaw County defendants.
On August 5, 1969, with parties and attorneys present in open court, the Court asked if there were any objections to the HEW plans by the plaintiff U. S., or the plaintiff-intervenors Hampton, et al., to which each stated there were none.
The only evidence offered in support of the Choctaw County defendants’ objections and suggestions to the HEW plans was addressed to the problem of not allowing high school seniors to graduate in the 1969-70 school year from the schools attended by them in the northern zone in past years (see objections, page 10).
The Court finds from the evidence that there would be a total of 55 seniors, 17 white and 38 Negro, who could possibly be affected. They are located in the following schools:
Choctaw County (formerly all white) 0 white, 17 Negro Lisman (formerly all Negro) 10 white, 0 Negro East Choctaw (formerly all Negro) 7 white, 21 Negro.
The Court further finds that the number of students involved is minimal and would in no way materially affect, dilute, or defeat HEW's plan as submitted from disestablishing the dual school system and the establishment of an unitary one.
It is this Court’s opinion that it is a poor judge with crass feelings and lacking in sensitivity who would ignore a teenager’s emotional attachment to a school in circumstances such as this and where more than 50% of them will receive their highest educational diploma or certificate. If exceptions of this nature can not be tolerated, it appears to me that probably computers could better serve as judges.
The only plan before the Court for its consideration is HEW’s amended plan filed August 1, 1969.
There is no other evidence before the Court to support any other of the defendants’ objections.
CONCLUSIONS OF LAW
Under the mandate of the 5th C.A. in this ease dated June 26, 1969, wherein this Court was directed to request the Office of Education (HEW) to collaborate with the School Board in preparation of a plan and if there was no agreed plan submitted, HEW was to submit a plan in- accordance with the authorities set out in the 5th C.A. mandate, and the School Board having waived the *807filing of a plan, the plan filed August 1, 1969, by HEW is adopted with the following modification.
The plan is amended in accordance with the objections and suggestions of the defendants as follows:
OPTION OF SENIORS OF THE 1969-70 GRADUATING CLASS IN THE NORTH AREA AS DESIGNATED IN THE HEW PLAN.
Any high school student who will be a senior during the 1969-70 school term in the north area and who for the school year 1968-69 attended a state accredited high school in Choctaw County different from the one to which he is assigned for the 1969-70 school term, shall have the right to graduate, hold his class ring and receive his diploma from either the high school he attended in his junior year (11th grade) or the one he attended in his senior year provided, such student successfully completes all requirements for graduation at the school he elects to graduate from; provided however, that no student otherwise assigned to the same school will be displaced, and, provided further, that such student exercising this option must provide his own transportation if the regular transportation routes and services will not meet his transportation requirements. It is incumbent upon the defendants to provide space for all students in their respective schools to meet this modification and in the event that can not be accomplished the modification will not apply to such students wherever the failure occurs.
It is therefore ordered, adjudged and decreed that the school plan herein referred to filed by HEW August 1, 1969, be incorporated and made a part of this decree in the appendix marked Appendix F, together with the modifications set out above.
The costs of this proceeding are herein taxed against the defendants save and except as hereinafter set out.
Under IV, page 844 of the 5th C.A. mandate dated June 26, 1969, this Court was ordered to make Findings of Fact and Conclusions of Law as to the liability of the Government for the costs of certain depositions. A separate decree is being prepared and will be filed on taxation of those costs.
SUPPLEMENTAL ORDER
In compliance with the Fifth Circuit Court of Appeals order in this cause dated June 26, 1969 to this Court reversing and remanding for further proceedings this Court’s taxation of certain costs against the Plaintiff U. S., with their suggestion that this Court make findings of fact and conclusions of law as to the liability of the Government for these costs, further evidence was taken, arguments heard and the matter re-submitted to the Court.
Upon due consideration of the evidence and the law, the Court finds as follows:
FINDINGS OF FACT
The posture of this case is important.
I.
On August 30, 1966 the Plaintiff U. S. filed a complaint against the Defendants to end desegregation in the Choctaw County schools. An order granting the relief prayed for was entered September 3, 1966 which was later affirmed. Additional hearings in connection with the original complaint and orders were issued in May and September, 1967.
II.
On May 14, 1968 a motion for leave to intervene was filed by Plaintiff-Intervenors Hampton, et al., seeking supplemental relief and seeking to hold the Defendants in civil contempt. The gravamen of the charge was that the defendants had ignored a first distribution of choice forms and the results thereof and had furnished a second group of choice forms, all of which was designed to intimidate, threaten and oppress Negro students in their right to freely choose a school. This motion was *808heard May 31, 1968. Leave to intervene was granted June 21, 1968.
III.
On June 28, 1968 the Plaintiff U. S. filed a motion seeking to have the freedom of choice plan discontinued and to replace it with an assignment of students to schools on the basis of geographic attendance zones or pairing and alleged
“ * * * (T)he operation of their (Defendants) freedom of choice plan demonstrate(s) that the plan fails to provide a real prospect for dismantling the state-imposed dual system of schools * *
At this point the Defendants were in the position of being charged with having attempted to thwart this Court’s freedom of choice plan. During the hearings on these motions and petitions pending the hearings on the merits, the Defendants made known to the Court and other parties in open Court that two large boxes had been received by them, one containing approximately 850 choice forms of Negroes to attend white schools, and the second one containing approximately 100 choice forms of Negroes to attend Negro schools. The return address on the boxes was Auburn, Alabama (the wrappers with the return address is in evidence in this cause) which is located on the east edge of the state as opposed to Choctaw County on the west edge. By examination of the forms and comparison of them, one with another, there “appeared” indications that many of the choice forms may have been signed by other than authorized persons. It further “appeared” many were signed in the same handwriting. For these reasons the second choice forms had been distributed. The Defendants were not only charged with the failure to implement the Court’s freedom of choice plan, but the Plaintiff-Intervenors sought to hold them in contempt of court which could have subjected them to heavy penalties and raised the question of Defendants’ good faith in their implementation of the plan.
It was the Defendants’ position that the second choice forms were distributed to clear up the possible fraudulent submission of the first choice forms, and it was the purpose of certain Negroes to thwart the choice plan.
IV.
Whereupon on July 10, 1968 the Defendants filed a motion to take the deposition of the Plaintiff-Intervenors and other witnesses and served notice, to-wit:
“* * * (W)e shall * * * take pretrial depositions of the Intervenors and others to establish what we understand to be the facts, namely, that Intervenors and others from in and outside Choctaw County,
1. Scattered ‘hate’ sheets throughout Choctaw County.
2. Sought to sabotage the freedom of choice plan.
3. Coerced and intimidated Negro parents in exercising their choices.
4. Offered to sell choices by Negro parents in exchange for Petitioners firing personnel in the school system against whom no charges have been preferred, but who are rumored to be described as ‘Uncle Toms’.”
The depositions were set July 10, 1968 at Butler, Alabama, county seat of Choctaw and approximately 120 miles from Mobile, Alabama.
V.
On the afternoon of July 15, 1968 the Plaintiff-Intervenors filed in court and gave oral notice to the Defendants of a motion for a protective order to prevent the taking of the depositions on the ground that it sought information irrelevant to this case in the light of Green v. County School Board of New Kent County, Virginia, 1968, 391 U.S. 430, 88 S.Ct. 1689, 20 L.Ed.2d 716, de*809cisión and their striking of the alleged violations of the freedom of choice against the Defendants. The Court was on vacation, out of the city and state, nothing appears to show the motion was presented to any other judge, and the deposition proceeded according to the Defendants’ notice on July 16, 1968 at Butler, Alabama (at a later hearing the Court denied the protective order and ordered the deponents to answer the questions objected to).
VI.
The depositions have been introduced into evidence. The U. S. Attorney did not interrogate any witnesses but the depositions clearly show he was present and participated in the hearing. On arguments concerning the question of taxation of costs he acknowledged this.
The U. S. takes the position that it was not a party to the hearing, i. e., it was neutral. It appeared to the Court that he vacillated as to whether he supported the Plaintiff-Intervenors’ position. He supported their position in the memorandum brief and first arguments but upon questioning by the Court as to why the U. S. should object to the development of all facts on discovery he took a neutral position of blandly washing his hands of any responsibility at the hearing and of remaining aloof for the Plaintiff-Intervenors and Defendants to wage battle.
VII.
The Plaintiff's and Plaintiff-Intervenors’ interests were compatible in seeking to desegregate the dual school system and there is no question that the respective attorneys had joined hands and were aiding each other.
VIII.
In this case at previous hearings far-reaching and searching questions were consistently allowed in an effort to lay bare the truth concerning the school system. It is common knowledge that the widest latitude conceivable in discovery has been extended to the U. S., Department of Justice, Civil Rights and related agencies, and parties with compatible interests, seeking to eradicate the evils of school segregation and racial discrimination.
IX.
The posture of the case, the behavior of counsel in the presence of the Court, and all of the subtleties arising therefrom have all the earmarks of a hand in glove adversary effort, active and tacit, between Plaintiff and the Plaintiff-Intervenors against the Defendants.
X.
It is the Court’s conclusion of fact that with all the supportive help the Government had and was giving the Plaintiff-Intervenors and others in the same or similar causes of action that if the Government’s attorney at the deposition hearing had sought the same extensive discovery (which they should have sought to lay bare the truth, wherever the truth could be found) or had suggested to the Plaintiff-Intervenors’ attorneys and witnesses that the answers should have been given, noting objections in the depositions and further suggesting that when the depositions were later offered into evidence objections or motions to exclude non-admissible evidence could be made, answers would have been forthcoming and the expense and inconvenience of the second deposition hearing would have been avoided.
The Plaintiff U. S. therefore, in truth and in fact, was responsible for the second deposition hearing. The U. S. was the moving party initially and continuously in this cause. Its concern for the truth or falsity of the matters of inquiry should have been one of utmost importance to the representative of all the people.
CONCLUSIONS OF LAW
Green v. County School Board of Kent County, Virginia, supra, 391 *810U.S. 430, 88 S.Ct. 1689, pp. 724, 725 did not absolutely abolish freedom of choice, therefore, inquiry as to why a freedom of choice plan was or was not working was a proper inquiry and proper questions which would have led to discovery of these facts was proper.
4 Moore P.P., R. 26 Sec. 26.16(1), p. 1175 “ * * * ‘the only restriction placed upon the matters which may be gone into upon discovery examination is that the matter be relevant.’ - The language of Rule 26(b) in this respect is: ‘ * * * the deponent may be examined regarding any matter, not privileged, which is relevant to the subject matter involved in the pending action.’ * * *»
4 Moore P.P., R. 26 § 26.17 pp. 1226, 1227:
“examination before trial * * * for discovery of evidence, indeed, for leads as to where evidence may be located” and “Rule 26(b) ‘it is not ground for objection that the testimony will be inadmissible at the trial if * * * reasonably calculated to lead to the discovery * * * ‘Courts have appropriately given a broad scope to the amendment -***’***”
F.R.C.P. 54(d) language as to costs provides that ordinarily the prevailing party shall be allowed the costs “unless the court otherwise directs” gives the court discretionary power in the taxation of costs. 3 Barron and Holtzoff, Federal Practice and Procedure, § 1195, pp. 43, 44.
OPINION
In consideration of the posture of the case, the facts and law hereinabove set out, it is the opinion of this court that while the depositions were taken of Plaintiff-Intervenors and other witnesses, by the Defendants, the United States’ position was inextricably interwoven.
Furthermore, even though a “legal” adversary, the Government represents all the people, white and black, with vast resources at its command, tremendous prestige and influence, particularly in cases such as this one with groups similar to the Plaintiff-Intervenors having and continuing to continually seek the Government’s help in suits of this nature, the Government should not have remained aloof, taken a neutral position, nor attempted to “wash its hands” of any responsibility at the deposition hearing, but contrawise was under a duty to vigorously seek the truth as to the real reason freedom of choice was not properly working regardless of which party litigant the truth hurt or helped.
The simple fact that many acts of discrimination have existed in a general area does not ipso facto make true every charge leveled, as here by the Plaintiff-Intervenors against these Defendants, nor render automatic a judgment against them.
The accusing finger is easy to level and point. Lest the mantle of self righteousness is assumed and becomes a haven of false and arrogant pride leading into error, the search for truth must be impartial.
In this case, the effort of the U. S. attorney to eradicate the evils of discrimination should not have blinded him to this impartial search for truth at the deposition hearing. Some of history’s most glorious mistakes and most tyrannous acts were done in the name of (misconceived) righteousness.
The U. S. has a higher duty than an ordinary adversary. It is the representative of all the people, by the will of the people surviving on and expending the people’s tax money and should be charged with a high standard of conduct in litigation, i. e., find the truth regardless of the consequences to the position of the U. S. as a party adversary.
I do not tax the costs against the Plaintiff-Intervenors. They are true adversaries in the classic sense. With the active and tacit support of the Plaintiff U. S. they had every reason to be *811reassured their position was right. It is my judgment one word or gentle prodding from the U. S. and the questions more than likely would have been answered at the first hearing.
It is therefore Ordered, Adjudged and Decreed that the Plaintiff U. S. be and hereby is taxed with the costs of the depositions in the amount of $816.24.
APPENDIX B JUDGE'S CHAMBERS
UNITED STATES DISTRICT COURT South cam amd Middle dietrictm or Alabama
A. O. DOE 44S M04ÍLK, ALA MAMA »««OI
June 30, 1969
VlKOIt. PITTMAN
Dr. Gregory A. Anrig Office of Education United States Department of Health, Education and Welfare Washington, D. C. 20202
Re: U.S.A., etc., Danita
Hampton, etc. v. Choctaw County Board of Education, et al.
Civil Action No, 4246-66
Dear Dr. Anrig:
I talked with Mr. Frank McGettrick of your office today in your absence. He was informed of the substance of this letter and of the attached decrees.
Enclosed and attached is a copy of the Fifth Circuit Court of Appeals decree in the above captioned matter, and an order I have issued this date in compliance with the decree, and particularly as set out on page 7 (6) -
"The district court shall forthwith request the Office of Education of the United States Department of Health, Education and Welfare to collaborate with the School Board of Choctaw County in the preparation of a plan to desegregate fully and affirmatively all public schools in ’ the county, with comprehensive recommendations for locating and designating new schools and consolidating existing schools to assist
(A1J73)
*812Dr. Gregory A. Anrig June 30, 1969
-2-
in eradicating past discrimination and effecting desegregation.” (See Footnote 23, last page of the Fifth Circuit opinion hereto attached.)
In compliance with the Fifth Circuit
Order, your office is by this letter, and was on this date by telephone, requested to render this assistance.
The time schedule as set out requires.
that a plan be offered within 30 days from June 26, 1969. Your attention is directed to paragraph 7 of the Fifth Circuit order which is incorporated in this court's order of this date to the Choctaw County School Board.
The Fifth Circuit has ordered that this matter be given the highest priority. (See page 6, Fifth Circuit Court of Appeals order.) This court stands ready at all times during the designated period to lend its assistance so as to fully comply with the Fifth Circuit decree.
S'
Virgil Pittman
CC: All attorneys of record and defendants.
Mr. J. J. Jordan Senior Program Specialist Equal Educational Opportunity Office of Education 50 - 7th Street, N.E.
Atlanta, Georgia 30323
CA14741

*813



*814


*815APPENDIX E
IN THE UNITED STATES DISTRICT COURT POR THE SOUTHERN DISTRICT OP ALABAMA SOUTHERN DIVISION
UNITED STATES OF AMERICA, BY JOHN MITCHELL, Attorney General,
Plaintiff,
DANITA HAMPTON, By Her Mother and Next Friend, YVONNE HAMPTON,
Plaintiff-Interveaors,
V.
CHOCTAW COUNTY BOARD OP . EDUCATION, et al.,
Defendants
CIVIL ACTION No. 4246-66
ORDER MODIFYING TIME SCHEDULE RE MANDATE OF FIFTH CIRCUIT COURT OF _APPEALS._
In compliance with the mandate of the Fifth Circuit Court of Appeals dated June 26, 1969, this court issued an. order dated Jiine 30, 1969.
On July 2, 1969, the court addressed a letter to the parties setting out a schedule of weekly conferences for progress or status reports, the first being set July 11, 1969.
On July 10, 1969, the defendants hand delivered a letter to the court, of which copies have now been given to plaintiffs and Health, Education and Welfare representatives.
In court at the scheduled conference July 11, 1969, it was agreed by the defendants that the letter would be made part of this record and could be treated as a motion concerning the time schedule.
(A14773
*816Among other things, the defendants state:
"We do not see how we can conscientiously present such a plan to this court* * *
(and) * * » the plan should not wait until mid or late August * > » we respectfully request this Court to instruct the Office of Education to promulgate its .plan now» * * so that We may proceed at once to prepare to open school at the scheduled time. * « *"
The Office of Health, Education and Welfare informs the court it believes it can present a skeleton'plan at the next conference, July 17, 1969, and can present a final plan not later than July 24, 1969.
The time schedule heretofore set out in this court's order dated June 30, 1969, page 3, (7) is hereby AMENDED to reflect the following:
(a) The Board has waived its right to present a plan within 30 days from June 26, 1969, and requests that the Health, Education and Welfare present a plan as soon as possible.
(c) Health, Education and Welfare is to submit a skeleton plan on, to wit, the 17th day of July, 1969, and a final plan not later than July 24, 1969.
The other portions of (7) remain in full force and effect.
Done, this the 11th day of July, 1969.



U. S. DISTRICT COURT SOUTHERN DISTRICT ALABAMA FILED AND ENTERED THIS THE



[A1478Í
*817APPENDIX F
A DESEGREGATION PLAN FOR
CHOCTAW COUNTY SCHOOL SYSTEM
A REPORT TO THE SUPERINTENDENT
BY THE
DIVISION OF EQUAL .EDUCATIONAL OPPORTUNITIES UNITED STATES OFFICE OF EDUCATION ATLANTA, GEORGIA 30323
TABLE OF CONTENTS
1. Enrollment and Building Information 1 II. Recommended Plan for Student Desegregation 2 III. Faculty Desegregation 6 IV. Transportation 7 V. School Construction and Site Selection 7 VI. Majority to Minority Transfer Policy 7 VII. Attendance Outside System of Residence 8 VIII. Suggestions for Plan Implementation 9 IX. Resources for Assistance 13 X. IA14B1] Building Information Forms \k

*818


*819CHOCTAW COUNTY SCHOOL DISTRICT
ii.
RECOMMENDED PLAN FOR STUDENT DESEGREGATION Recommendations, 1969-70
In order to bring about a unitary school system in which schools are not identifiable by race, the following recommendations to be effective for the 1969-70 school year are submitted)
Student assignment recommendations are based on zoning to accomplish the student'enrollment as shown on the 1969-70 composite building forms. The student break-down in each zohe was supplied by the school system.
The County is divided into two major zones. A north zone and south zone. There are four (4) schools located in each major zone. The schools in each major zone is further zoned to give student enrollment as shown, on composite building forms.
North Zone)
1. Choctaw County High school will house grades 7-12.
2. Llsman.High School will house grades 1-12.
3. East Choctaw High School will house grades 1-12.
4. Butler Elementary will house grades 1-6.
South Zone)
1. South Choctaw High School will house grades 9-12.
2. Shady Grove will house grades 1-8.
3. Gilbertown will house grades 1-8.
4. Silas will house grades 1-6.
CA14833

*820



*821


The dual school system will be eliminated In 1969-70. The County plans to reorganise the North Zone in 1970-71 to have one (1) high school and three zoned elementary schools. The student assignment for the reorganization is shown on the 1970-71 composite building forms.
*822III.
DESEGREGATION OF FACULTY AND OTHER STAFF
The School Board shall announce and implement the' following policies:
1* The principals, teachers, teacher-aides and other staff who work directly with children at a school shall be so assigned for the school year 1969-70 and subsequent years that In no case will the racial composition of a staff indicate that a school is intended for Negro students.
'or.white students. For the 1969-70 school year the district shall assign the staff described above so that the ratio of Negro to white teachers in each-school, and the ratio of other staff in each, are substantially the same as each such ratio.is to the teachers and other staff, respectively, in. the entire school system.
The school district shall, to the extent necessary to carry out this desegregation plan, direct members of Its staff as a condition of continued employment to accept new assignments.
2. Staff members who work directly with children, and professional staff who work on the administrative level will be hired, assigned, promoted, paid, demoted, dismissed, and otherwise treated without regard to race, color, or national origin, except to the extent necessary to correct discrimination.
3. If there is to be a reduction in the number of principals, teachers, teacher-aides, or other professional staff employed by the school district which will result in a dismissal or demotion of any such staff members, the staff member to be dismissed or demoted must be selected on the basis of objective and reasonable non-discriminatory standards from among all the staff of the school district. In addition if there is any such dismissal or demotion, no staff vacancy may be filled through recruitment of a person of a race, color, or national origin different from that of the individual dismissed or demoted, until each displaced staff member who Is qualified has had an opportunity to fill the vacancy and has failed to accept an offer to do so.
Prior to such a reduction, the school board will develop or require the development of non-racial objective criteria to be used'in selecting the staff, member who is to be dismissed or demoted. These criteria shall be available for public inspection and shall be retained by the school district. The school district also shall record and preserve the evaluation of staff members under the criteria. Such evaluation shall be made available upon request to the dismissed or demoted employee.
"Demotion" as used above includes any reassignment (l) under which the staff member receives less pay or has less responsibility than under the assignment he held previously, (2) which requires a lesser degree of skill than did the assignment he held previously, or (3) under which the staff member is asked to teach a subject or grade other than one for which he is certified or for which he has had substantial experience within a reasonably current period.
In general and depending upon the subject matter involved, five years is such s reasonable period.
IV.
TRANSPORTATION
The transportation system shall be completely re-examined regularly by the superintendent, his staff, and the school board. Bus routes and the assignment of students to buses will be designed to insuro the transportation of all eligible pupils on a non-segregated and otherwise nondiscriminatory basis.
V.
SCHOOL CONSTRUCTION AND SITE SELECTION
The size and location of new school buildings and additions to existing buildings can significantly affect desegregation now and in the future.
All school construction, school consolidation, and site selection (including the location of any temporary classrooms) in this, system shall be done in s manner which will prevent the recurrence of the dual school structure onpe this desegregation plan Is implemented.
CA14673
*823VI.
MAJORITY TO MINORITY TRANSFER POLICY
Whenever there shall exist schools containing á majority of Negro students* this school district shall permit a student (Negro or white) attending a school in which his race is in the majority to choose to attend another school where space is available* and' where his race is in a minority*
VII.
ATTENDANCE OUTSIDE SYSTEM OF RESIDENCE
If the School District grants transfers to students living in the district for their attendance at public schools outside the district* or if it permits transfers Into the district of students who live outside the district* it shall do so on a non-discrlminatory basis* except that It shall not consent to transfers where the cumulative effect will reduce desegregation in either district or reinforce the' dual school system*
VIII.
SUGGESTIONS FOR PLAN IMPLEMENTATION
Successful implementation of desegregation plans largely .depenos upon local leadership and,good faith in complying with mandates of the Courts and the laws upon which the Courts act* The following suggestions sre offered to assist local officials in planning for implementation of desegregation orders*
Community
1* The Superintendent and Board of Education should frankly and fully inform all citlsens of the community about the legal requirements for school desegregation and their plans for complying with these legal requirements.
2* The Board of Education should issue a public statement clearly setting forth Its intention to abide by the law and comply with orders of the Court in an effective and educationally responsible manner*
3* School officials should seek and encourage support and understanding of the'press and community organisations representing both races*
4* The Board of Education* or some other appropriate governmental unit* should establish a bi-racial advisory committee to advise the Board of Education and its staff throughout, the implementation of the desegregation plan* Such committee should seek to open up community understanding and communication* to assist the Board in interpreting legal and educational requirements to the public.
3* the Superintendent should actively seek greater Involvement of parents of both races through school meetings* newsletters* an active and bl-racial P.TvA., class meetings* parent cóhferences* and through home visits by school, personnel*
6* The Superintendent and Board of Education should regularly report to the community on progress in implementing the desegregation plan*
School Personnel
1* The Superintendent should provide all personnel copies of the desegregation plan and arrange for meetings where the personnel will have an opportunity to hear it explained*
2* The Board of Education should issue a policy statement setting forth in clear terms the procedures it will follow in reassignment of the personnel (see section on Desegregation of Staff)*
CA1AM1
*8243. Assignments of staff for the school year should be made as quickly as possible with appropriate followings by school principals to assure both welcome and support for personnel new to each school. Invitations to visit school before the new school year begins should be offered.
A. The Superintendent should see that a special orientation program is planned and carried out for both the professional and non-professional staffs (including bus drivers, cafeteria workers, secretaries and custodians) preparatory to the new school year.
He should make every effort to familiarize new and reassigned staff with facilities, services and building policies, and prepare them to carry out their importatnt role in a constructive manner. The Superintendent should direct each principal to see that each teacher new to a school is assigned for help and guidance to a teacher previously assigned to that school. Each such pair of teachers should have an opportunity to meet before the school year actually begins.
5. The Superintendent should arrange an in-service training program during the school year to assist personnel In resolving difficulties and Improving instruction throughout the implementation period. Help in doing this is available from the Center’ for Intercultural Education at the University of South Alabama.
6. It is important that, through personal observations, students see that nonprofessional service positions in their schools are not for members of one race and that harmonious working relationships can exist between members of both races. The Superintendent and Board of Education should therefore take all necessary steps to assure that all staffs are bi-racial.
Instructional Program
1. Each principal should be required to appoint biracial faculty committees to study and, as necessary, revise each area of the curriculum to assure better learning opportunities for all students. This should become a continuous activity in each school and throughout the district.
2. Student evaluation policies and procedures should be reviewed continuously for areas in need of improvement and adjustment to encourage the educational growth and motivation of students.
3. Remedial programs in reading and mathematics skills, as appropriate, should be introduced and/or expanded for all students in need of special help. Such a program should supplement regular course offerings and assignments of students.
A. Grouping procedures should be reviewed and revised as necessary to assure they support the spirit as well as letter of desegregation plan the district has accepted responsibility for implementing in good faith.
5. Participation in extracurricular activities by students of both races should be actively encouraged by administrators and teachers as a means for developing school spirit and a feeling of belonging.
6. School organizations - student government, cheerleaders, musical organizations, athletic teams must be operated on a nondlscriminitory basis and should include students of both races.
7. Guidance counselors should be oriented and urged to plan a leading role in successful implementation of the desegregation plan.
8. The curriculum should be reviewed and, as necessary, revised to provide recognition of Negro history, culture and contributions to our society. Library books which deal with such subjects should be added to school book collections.
9. Vocational education offerings should be reviewed and improved as a means of providing students of both races with education relevant to vocational interests and as a means of reducing dropouts.
CAH9U

*825


*826APPENDIX A




*827


APPENDIX A

*828


*829APPENDIX A




*830


*831APPENDIX A



*832APPENDIX A




*833



*834


*835APPENDIX A



*836Total I FORM I BUILDING INFORMATION Name of School 3Á &Jy hod€. //ÍQ X. — Address^ S.'Us A _R. /FD-1 -t Name of Principal /jJ///1 A yv\ rV'O- A- C X Grades in School J— ) __ Number of Perijament Teaching Stations^ S- (o Maximum Buildine Caoaoitv (without portables) Portable and Temporary Classrooms 3 66Ó. "X Cur^n^S^jd^^^ I^u^llment £> íTÍJ- . T White Negro Total Student Enrollment >rs? v Number of Teachers ^-3 2 3 2- ¿p White Negro Total Other Professional Personnel . . White Negro Total ENROLLMENT BY GRADES CAlSOSl
APPENDIX A

*837